Exhibit 10.9 RINGCENTRAL, INC. BONUS PLAN 1.Purposes of the Plan. This Bonus Plan (the “Plan”) is intended to increase shareholder value and the success of the Company by motivating Employees to (a)perform to the best of their abilities, and (b)achieve the Company’s objectives. 2.Definitions. (a)“Affiliate” means any corporation or other entity (including, but not limited to, partnerships and joint ventures) controlled by the Company. (b)“Actual Award” means as to any Performance Period, the actual award (if any) payable to a Participant for the Performance Period, subject to the Committee’s authority under Section 3(d) to modify the award. (c)“Board” means the Board of Directors of the Company. (d)“Bonus Pool” means the pool of funds available for distribution to Participants.Subject to the terms of the Plan, the Committee establishes the Bonus Pool for each Performance Period. (e)“Code” means the Internal Revenue Code of 1986, as amended.Reference to a specific section of the Code or regulation thereunder will include such section or regulation, any valid regulation promulgated thereunder, and any comparable provision of any future legislation or regulation amending, supplementing or superseding such section or regulation. (f)“Committee” means the committee appointed by the Board (pursuant to Section5) to administer the Plan.Unless and until the Board otherwise determines, the Board’s Compensation Committee will administer the Plan. (g)“Company” means RingCentral, Inc., or any successor thereto. (h)“Disability” means a permanent and total disability determined in accordance with uniform and nondiscriminatory standards adopted by the Committee from time to time. (i)“Employee” means any executive or key employee of the Company or of an Affiliate, whether such individual is so employed at the time the Plan is adopted or becomes so employed subsequent to the adoption of the Plan. (j)“Participant” means as to any Performance Period, an Employee who has been selected by the Committee for participation in the Plan for that Performance Period. 2015 Bonus Plan Appendix A (k)“Performance Period” means the period of time for the measurement of the performance criteria that must be met to receive an Actual Award, as determined by the Committee in its sole discretion.A Performance Period may be divided into one or more shorter periods if, for example, but not by way of limitation, the Committee desires to measure some performance criteria over 12 months and other criteria over 3 months. (l)“Plan” means this Bonus Plan, as set forth in this instrument and as hereafter amended from time to time. (m)“Target Award” means the target award, at 100% performance achievement, payable under the Plan to a Participant for the Performance Period, as determined by the Committee in accordance with Section3(b). (n)“Termination of Service” means a cessation of the employee-employer relationship between an Employee and the Company or an Affiliate for any reason, including, but not by way of limitation, a termination by resignation, discharge, death, Disability, retirement, or the disaffiliation of an Affiliate, but excluding any such termination where there is a simultaneous reemployment by the Company or an Affiliate. 3.Selection of Participants and Determination of Awards. (a)Selection of Participants.The Committee, in its sole discretion, will select the Employees who will be Participants for any Performance Period.Participation in the Plan is in the sole discretion of the Committee, on a Performance Period by Performance Period basis.Accordingly, an Employee who is a Participant for a given Performance Period in no way is guaranteed or assured of being selected for participation in any subsequent Performance Period or Periods. (b)Determination of Target Awards.The Committee, in its sole discretion, will establish a Target Award for each Participant, which generally will be a percentage of a Participant’s average annual base salary for the Performance Period. (c)Bonus Pool.Each Performance Period, the Committee, in its sole discretion, will establish a Bonus Pool.Actual Awards will be paid from the Bonus Pool. (d)Discretion to Modify Awards.Notwithstanding any contrary provision of the Plan, the Committee may, in its sole discretion and at any time, (i) increase, reduce or eliminate a Participant’s Actual Award, and/or (ii) increase, reduce or eliminate the amount allocated to the Bonus Pool.The Committee may determine the amount of any increase or reduction on the basis of such factors as it deems relevant, and will not be required to establish any allocation or weighting with respect to the factors it considers. (e)Discretion to Determine Criteria.Notwithstanding any contrary provision of the Plan, the Committee will, in its sole discretion, determine the performance goals applicable to any Target Award which requirement may include, without limitation, (i) cash flow, (ii) cash 2015 Bonus Plan Appendix A -2- position, (ii) earnings (which may include earnings before interest and taxes, earnings before taxes and net earnings), (iii) earnings per share, (iv) net income, (v)net profit, (vi) net sales, (vii) operating cash flow, (xxiv) operating expenses, (xxv) operating income, (xxvi) operating margin, (xxvii) overhead or other expense reduction, (xxviii) product defect measures, (xxix)product release timelines, (xxx) productivity, (xxxi) profit, (xxxii) return on assets, (xxxiii) return on capital, (xxxiv) return on equity, (xxxv) return on investment, (xxxvi)return on sales, (xxxvii) revenue, (xxxviii)revenue growth, (xxxix) sales results, (xl) sales growth, (xli) stock price, (xlii)time to market, (xliii)total stockholder return, (xliv)working capital, and individual objectives such as peer reviews or other subjective or objective criteria.As determined by the Committee, the performance goals may be based on GAAP or Non-GAAP results and any actual results may be adjusted by the Committee for one-time items or unbudgeted or unexpected items when determining whether the performance goals have been met.The goals may be on the basis of any factors the Committee determines relevant, and may be on an individual, divisional, business unit or Company-wide basis.The performance goals may differ from Participant to Participant and from award to award.The Committee may, in its discretion, determine to set forth the applicable performance goals in writing from time-to-time, which writing shall be attached hereto as Appendix A.Failure to meet the goals will result in a failure to earn the Target Award, except as provided in Section3(d). 4.Payment of Awards. (a)Right to Receive Payment.Each Actual Award will be paid solely from the general assets of the Company.Nothing in this Plan will be construed to create a trust or to establish or evidence any Participant’s claim of any right other than as an unsecured general creditor with respect to any payment to which he or she may be entitled. (b)Timing of Payment.Payment of each Actual Award shall be made as soon as practicable as determined by the Committee after the end of the Performance Period during which the Actual Award was earned, but in no event later than the fifteenth day of the third month of the Fiscal Year following the date the Participant’s Actual Award is no longer subject to a substantial risk of forfeiture.Unless otherwise determined by the Committee, a Participant must be employed by the Company or any Affiliate on the last day of the Performance Period to receive a payment under the Plan.
